[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________              FILED
                                                          U.S. COURT OF APPEALS
                                   No. 10-10505             ELEVENTH CIRCUIT
                                                                JULY 26, 2010
                               Non-Argument Calendar
                                                                 JOHN LEY
                             ________________________
                                                                  CLERK

                         D.C. Docket No. 1:96-cr-00022-PAS-2

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

DAVID HARRELL,
a.k.a. Bruce Davis,
a.k.a. David Smith,
a.k.a. James Davis,
a.k.a. David Johnson,
a.k.a. Robbin Hood,
a.k.a. Lil’ Dave,
a.k.a. Bruce Smith,
a.k.a. Bruce Kelley,
a.k.a. Darren Johnson,

                                                           Defendant - Appellant.
                             ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                   (July 26, 2010)
Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      David Harrell, a federal inmate, appeals pro se the denial of his two motions

to correct alleged errors in his sentence for conspiring to commit robbery, robbery,

and being a felon in possession of a firearm. Fed. R. Crim. P. 36. We affirm.

      Harrell’s arguments are barred from review. Harrell’s arguments that he did

not receive credit for time served and that he should not pay restitution while

incarcerated have been rejected by a sister circuit in a previous collateral

proceeding. Harrell v. Rivera, No. 08-8105 (4th Cir. Jan. 26, 2009) (unpublished).

Harrell’s arguments are barred by res judicata. See Ragsdale v. Rubbermaid, Inc.,

193 F.3d 1235, 1238 (11th Cir. 1999).

      We AFFIRM the denial of Harrell’s motions.




                                           2